MEMORANDUM **
Jimmy Suoth, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and deny in part and grant in part the petition for review.
The agency denied Suoth’s asylum claim as time-barred. Suoth does not challenge this finding in his opening brief.
Substantial evidence supports the IJ’s finding that Suoth failed to establish past persecution by persons the Indonesian government was unable or unwilling to control. See Castro-Perez v. Gonzales, 409 F.3d 1069, 1072 (9th Cir.2005).
The agency, however, failed to address Suoth’s contention that he established a clear probability of future persecution because he is a member of a disfavored group. See Wakkary v. Holder, 558 F.3d 1049, 1068-69 (9th Cir.2009); Sagaydak v. Gonzales, 405 F.3d 1035, 1040 (9th Cir.2005) (“the BIA [is] not free to ignore arguments raised by a petitioner.”). We therefore remand for the agency to address Suoth’s claim in the first instance. See id.; see also INS v. Ventura, 537 U.S. 12, 16-18, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
*627Suoth does not raise any challenge to the agency’s denial of CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED in part; GRANTED in part; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.